Citation Nr: 1548516	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-31 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, among other things, denied service connection for hypertension; and a September 2012 rating decision by the RO in San Juan which, among other things, denied service connection for bilateral hearing loss and loss of vision. 

In November 2013 the Veteran testified at a hearing before a decision review officer (DRO).  To date the Veteran has not expressed a desire for a hearing before a Veterans Law Judge.   

The issues of entitlement to earlier effective dates for the award of service connection for anxiety, parasagittal meningioma, seizure disorder, craniotomy scars, constipation and total disability based on individual unemployability have been raised by the record in a statement received January 16, 2014,  but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for hypertension, bilateral hearing loss, and loss of vision, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On July 29, 2015,  prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that the Veteran wished to withdraw his appeal for service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on July 28, 2015, the Veteran, through his authorized representative, withdrew this appeal for service connection for PTSD and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for PTSD is dismissed.



REMAND

Once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is "essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history." 38 C.F.R. § 34.1 (2015).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 121, 124 (2007).  

Concerning the claim for loss of vision, the Veteran was afforded a VA examination in June 2011 in which he was diagnosed with refractive error, bilateral senile cataracts, and bilateral macular pucker.  No diabetic retinopathy was observed.  The examiner stated that loss of vision is caused by or a result of bilateral macular puckers and that loss of vision, including cataracts and macular puckers is not caused by or a result of the Veteran's service connected diabetes mellitus, type II.

The Board finds that the June 2011 examination was inadequate for two reasons.  First, while it contained a very clear conclusion regarding the non-existence of a nexus between the Veteran's presently diagnosed eye conditions and his service-connected diabetes mellitus, the conclusion is completely unsupported by any type of medical explanation or discussion of that conclusion which the Board can rely upon in making a decision.  Second, upon review of the Veteran's medical records in evidence, the Board has found multiple references to the Veteran' suffering from vision loss as early as 1978, which was inferred as being related to his now service-connected parasagittal meningioma (claimed as a head tumor).  Any possible discussion that the Veteran's loss of vision is related to that service-connected condition was not addressed.  Accordingly, on remand, the Veteran should be afforded a new VA examination for his loss of vision which addresses all possible etiologies suggested by the record, and provides a detailed rationale for any opinion reached.  

With regard to the claim for hypertension, the Board also finds that the examinations addressing that condition are inadequate.  In June 2011, the Veteran was afforded a VA examination for his now service-connected diabetes mellitus, type II, in which he was also given a diagnosis of hypertension requiring continuous medication to control.  The examiner then stated that his hypertension pre-existed his diagnosis of diabetes and that it was not worsened or increased by his diabetes.  However, there is no discussion of what evidence was considered in reaching this conclusion, nor is there any medical rationale provided.  The Veteran was given a second VA examination to evaluate his diabetes mellitus in August 2012.  In that examination, the Veteran was not found to have hypertension, or at the very least, hypertension was not addressed.   Further, neither of the Veteran's examinations to date has addressed his hypertension separate from his diabetes mellitus.  This is particularly of concern as the Veteran has also alleged, in his November 2013 DRO hearing, that there is a possible connection between his hypertension and herbicide exposure from his time in the Republic of Vietnam.  Thus, on remand, the Veteran should be afforded a VA examination for his hypertension that addresses all possible theories of service connection, including direct and secondary service connection.

Finally, concerning the Veteran's claim for hearing loss, the Veteran was afforded a VA examination in July 2012.  That examiner found that the Veteran did, in fact, have hearing loss for VA purposes.  However, the examiner opined against a connection to in-service noise exposure, specifically, addressing a one month period where the Veteran was exposed to combat related noises while working in a supplies unit.  However, in his November 2013 DRO hearing, the Veteran also reported that he experienced noise in direct combat, as well as in his position as a sharpshooter.  Here the Board does note that the Veteran's Form DD 214 (Report of Transfer or Discharge) shows he was awarded a sharpshooters badge.  In light of that, the DRO indicated at that time that the fact that the VA examiner did not address the other noise exposures should warrant a new examination.  The Board agrees.  Thus, on remand, the Veteran should be given a new VA examination that addresses all of his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriate specialist to assess his present eye conditions.  The entire record, including a copy of this remand, should be made available to the examiner for review.  Any and all diagnostic testing deemed warranted should be conducted.

The examiner is requested to conduct a thorough examination of the Veteran's eyes and provide a diagnosis for any and all conditions found.  Thereafter, for each diagnosed condition, the examiner should state whether it is at least as likely as not that the condition either manifested in service or is otherwise related to any incident of service.  The examiner is also requested to opine as to whether each condition is at least as likely as not etiologically related to the Veteran's various service connected disabilities, including diabetes mellitus, type II, and/or his parasagittal meningioma.

A complete rationale should be provided for each opinion given, to include citation to evidence of record, medical treatise evidence, and known medical principles.   

2. Schedule the Veteran for a new VA examination with an appropriate specialist to assess his hypertension.  The entire record, including a copy of this remand, should be made available to the examiner for review.  Any and all diagnostic testing deemed warranted should be conducted.

The examiner should conduct a thorough examination of the Veteran and provide the following opinions:  

Whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his in-service herbicide exposure.  

Whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his service-connected diabetes mellitus, type II.  If the examiner finds that the Veteran's hypertension pre-dates the diagnosis of diabetes mellitus, the examiner should also provide an opinion as to whether the present hypertension was aggravated beyond its natural progression by the service-connected diabetes mellitus.  In such a case, the examiner should provide a pre- and post-aggravation level of severity.

A complete rationale should be provided for each opinion given, to include citation to evidence of record, medical treatise evidence, and known medical principles.   

3. Schedule the Veteran for a new VA examination with an appropriate specialist to assess his hearing loss.  The entire record, including a copy of this remand, should be made available to the examiner for review.  Any and all diagnostic testing deemed warranted should be conducted.

The examiner should conduct a thorough examination and take a complete history of the Veteran's in-service noise exposure.  The examiner is reminded that the Veteran is competent to report the type of noise exposure he experienced while in service.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is etiologically related to his various in-service noise exposure, to include combat noise and noise associated with firing a rifle.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's hearing loss is caused by his diabetes mellitus.

The examiner must further opine as to whether the Veteran's hearing loss is aggravated by his diabetes mellitus.

A complete rationale should be provided for each opinion given, to include citation to evidence of record, medical treatise evidence, and known medical principles.   

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


